Order filed December 10, 2019




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00885-CV
                                   ____________

                         LESLIE TAYLOR, Appellant

                                         V.

  AL DAVIDSON, AMERICAN POSTAL WORKERS UNION, ALF-CIO,
       LOCAL 185, DEA ALBERTSON, COREY JASPER, BARBARA
            VAUGHNS AND DIANN SCURLARK, Appellees


                     On Appeal from the 61st District Court
                             Harris County, Texas
                       Trial Court Cause No. 2019-11524

                                    ORDER

      The notice of appeal in this case was filed November 1, 2019. To date, the
filing fee of $205.00 has not been paid. No evidence that appellant is excused by
statute or the Texas Rules of Appellate Procedure from paying costs has been filed.
See Tex. R. App. P. 5. Therefore, the court issues the following order.
      Appellant is ordered to pay the filing fee in the amount of $205.00 to the
clerk of this court on or before January 6, 2020. See Tex. R. App. P. 5. If
appellant fails to timely pay the filing fee in accordance with this order, the appeal
will be dismissed.

                                       PER CURIAM



Panel Consists of Justices Zimmerer, Spain, and Hassan.